DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS’ filed 01/11/2019 and 04/02/2019 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (JP 10114825), and further in view of Nikon (JP 2005107298), hereto after referred to as D1 and D2 respectively.

With regard to claim 1, D1 teaches a composition for a high refractive index and low dispersion resin for a diffractive optical element, in at least ([0001] and [0053]), the composition comprising: a thiol compound represented by general formula (1) or an oligomer synthesized by use of a thiol compound represented by general formula (1) (A component); and an ene compound including two or more polymerizable unsaturated bonds (B component): (where p represents an integer of 2 to 5; X.sub.p and Z.sub.p independently represent a hydrogen atom, a mercapto group, or a mercaptomethyl group; a ratio of sulfur atoms in a molecule is 40 to 80% by mass; and the number of thiol groups is 3 or larger).
However D1 fails to expressly disclose a low dispersion resin for a close-contact double layer-type composite.
In a related endeavor, D2 teaches a low dispersion resin for a close-contact double layer-type composite.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of D1 with the invention of D2 for the purpose of better attaching the resin to the optical element.

	With regard to claim 2, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a 

With regard to claim 3, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a composition for a high refractive index and low dispersion resin for an optical element, in at least general formula 1, wherein the component A is an oligomer synthesized by use of the thiol compound represented by general formula (1).

With regard to claim 4, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a composition for a high refractive index and low dispersion resin for an optical element, in at least ([0022]), wherein the component B is a non-aromatic ene compound.

With regard to claim 5, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a 

With regard to claim 6, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a composition for a high refractive index and low dispersion resin for an optical element, in at least [0051], wherein the composition has a viscosity at 23.degree. C. in the range of 500 to 20000 mPas.

With regard to claim 7, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a composition for a high refractive index and low dispersion resin for an optical element, in at least [0001] and [0053], wherein the component A contains an oligomer in which a part of a thiol group in the thiol compound represented by general formula (1) is bonded with an isocyanate compound.

With regard to claim 8, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 1, wherein D1 further teaches a composition for a high refractive index and low dispersion resin for an optical element, in at least [0051], wherein the composition has an Abbe number in the range of 30 to 50.



With regard to claim 10, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 9, wherein D1 further teaches a composition for a high refractive index and low dispersion resin for an optical element, in at least [0001] and [0053], comprising: the high refractive index and low dispersion resin according to claim 9; and a low refractive index and high dispersion resin having a refractive index lower than that of, and exhibiting a dispersibility higher than that of, the high refractive index and low dispersion resin.

With regard to claim 11, D1 in view of D2 teach all of the limitations of the instant invention as outlined above with respect to claim 10, wherein D1 further teaches a composition for a high refractive index and low dispersion resin for an optical element, in at least [0001] and [0053], wherein the high refractive index and low dispersion resin and the low refractive index and high dispersion resin have a refractive index difference at an e line of 0.02 to 0.1; have a refractive index difference at an F line that is 0.8 to 0.98 times the refractive index difference at the e line; and have a refractive index difference at a C line that is 1.02 to 1.26 times the refractive index difference at the e line.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872